Citation Nr: 0212905	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

2.  Entitlement to service connection for a disorder 
producing lumps on the body, to include as claimed as a 
chronic disability due to undiagnosed illness.

3.  Entitlement to service connection for hair loss, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

4.  Entitlement to service connection for a disorder 
producing blood in the urine, to include as claimed as a 
chronic disability due to undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as claimed as a chronic disability due to undiagnosed 
illness.  

(The issue of entitlement to a rating in excess of 30 percent 
for post-traumatic stress disorder will be the subject of a 
later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1989 to December 1991, including service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in April 2000.  At that time he was 
informed that he was also entitled to a hearing before the 
Board and that he could request one at any time.  The record 
reflects that he has not requested a hearing before a member 
of the Board.

Other issues not on appeal

In a May 2001 rating decision, the RO denied the veteran's 
claims of entitlement to  service connection for lack of 
energy, muscle and bone aches and painful orgasm, all claimed 
to be due to an undiagnosed illness.  The veteran did not 
file a notice of disagreement.  The governing regulations 
provide that an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2000).  Since these 
issues have not been appealed, they will be discussed no 
further by the Board.
  
The veteran's appeal originally included the issue of 
entitlement to service connection for diarrhea and blood in 
the stool, to include as claimed as a chronic disability due 
to undiagnosed illness.  In a rating decision in June 2000 
the RO granted service connection for diarrhea as part of a 
diagnosed condition of irritable bowel syndrome.  

Although the veteran's local representative included the 
issue of entitlement to service connection for diarrhea and 
blood in the stool as still being on appeal, in August 2002 
the veteran's national representative acknowledged that 
entitlement to service connection for diarrhea as part of 
irritable bowel syndrome had been granted.  The claim as to 
that issue, including the matter of whether the veteran has 
blood in the stool as the result thereof, has been resolved 
and requires no further discussion by the Board.  

Additional development

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.  When such development is 
completed, the Board will provide notice of the development 
as required by its Rule of Practice 903.  (67 Fed. Reg. 
3,099, 3.105 (Jan. 23, 2002) [to be codified at 38 C.F.R. 
§ 20.903.]  After giving such notice and reviewing the 
veteran's response, the Board will prepare a separate 
decision addressing that issue.  

FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.  

2.  The veteran's allegation that he currently has a disorder 
producing hair loss is not supported by any competent medical 
evidence.   

3.  The competent and probative evidence of record does not 
show that the veteran has any claimed disability which is due 
to undiagnosed illness.  The veteran's diagnosed tinea 
corporis, which also produces raised areas; prostatitis, 
which  produced hematuria; and chronic headache disorder, 
whether vascular or tension in nature, are all diagnosed 
illnesses.  
 
4.  A disorder producing blood in the urine was not manifest 
during service.  

5.  Medical nexus has not been established between any 
current skin disorder (including a claimed disorder producing 
lumps on the body), a disorder producing blood in the urine 
or headaches and the veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a skin 
disorder, to include as claimed as due to an undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).  

2.  The criteria to establish service connection for a 
disorder producing lumps on the body, to include as claimed 
as due to an undiagnosed illness, are not met.  38 U.S.C.A. 
§§  1110, 1117, 1131 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.303, 3.317 (2001).

3.  The criteria to establish service connection for hair 
loss, to include as claimed as due to an undiagnosed illness, 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

4.  The criteria to establish service connection for a 
disorder producing blood in the urine, to include as claimed 
as due to an undiagnosed illness, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.303, 3.317 (2001).

5.  The criteria to establish service connection for 
headaches, to include as claimed as due to an undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
the disabilities listed on the first page of this decision, 
to include as being due to undiagnosed illness.  

In the interest of clarity, the Board will first discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then review the law and pertinent 
VA regulations, followed by a discussion of the factual 
background of this case.  The Board will conclude with an 
analysis of the issues on appeal.  As noted in the 
Introduction, the issue of entitlement to an increased 
disability rating for PTSD will be the subject of additional 
evidentiary development and will be addressed by the Board in 
a later decision.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday, supra.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

The former well grounded claim requirement

The RO initially included consideration of whether the 
veteran's claims of entitlement to service connection were 
well grounded.  See the September 1999 rating decision, the 
January 2000 statement of the case (SOC) and the June 2000 
supplemental statement of the case (SSOC).  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In December 2001 the RO informed the veteran of the import of 
the VCAA on his claim.  He was specifically informed that the 
terminology of whether a claim was "well grounded" was no 
longer applicable.  He was provided information on how to 
contact VA to obtain assistance.  

By an April 2002 SSOC, the RO informed the veteran that his 
claim had been readjudicated under VCAA (without regard for 
the former well groundedness standard).  Thus, any 
deficiencies contained in the original SOC and subsequent 
rating actions as to the standard of review have been 
rectified.  Hence, the Board finds that it may consider the 
merits of the service connection claims without prejudice to 
the veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board will itself apply the current standard of review in 
evaluating the veteran's claims below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been specifically notified of the changes 
pertaining to the VCAA in a December 2000 letter from the RO 
as well as in the April 2002 SSOC.  On page 2, the December 
20, 2000 letter specifically listed the kinds of evidence 
required.  Moreover, in a separate letter of April 2002 the 
RO also provided the veteran specific information on action 
taken on his claim, what he could do, and the assistance 
which was available to him to help him support his claim.  

The Board concludes, based on this procedural history, that 
the provisions of the VCAA pertaining to notification of the 
veteran have been specifically and fully complied with.  

Duty to assist

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records from the National Personnel 
Records Center (NPRC).  It appears that additional service 
medical records are missing.  The RO has attempted to obtain 
such records, to no avail.   

With respect to VA's statutory duty to assist the veteran on 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided multiple medical 
examinations, which are further discussed below, including 
batteries of general and specialist examination in July 1998 
and most recently in March 2000.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  As noted 
above, the veteran's local and national representatives have 
submitted written argument in support of his claims.  The 
veteran was afforded a hearing at the RO in April 2000 during 
which he was advised of the nature and type of evidence 
necessary to support his claims.  
On the basis of review of the claims folder, there is no 
indication that the veteran has further evidence or argument 
to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  

Relevant law and regulations

Service connection

In general, the applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 Supp. 
2001); 
38 C.F.R. 3.303 (2001).  

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2001).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2001).  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  

Service connection - undiagnosed illnesses

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317 (2001).

Factual Background

As noted above, certain of the veteran's service medical 
records are missing. Aside from dental records, the service 
medical records begin on October 15, 1991, shortly before the 
veteran left military service.  An entry dated 15 October 
1991 stated: "temporary medical records initiated today", 
which is suggestive of loss of previous records by the 
service department.  

The report of the veteran's separation medical examination in 
October 1991 reflects normal findings, and the veteran had no 
pertinent complaints in the Report of Medical History form he 
completed.  

Private progress notes include entries from State Line Family 
Medicine for July 1993 when the veteran was seen with 
complaints of severe headaches. VA outpatient treatment 
reports include an entry for June 1994 when it was reported 
that the veteran was still having chronic daily headaches, 
which he had reportedly  experienced for one and one-half 
years.  

The report of an intravenous pyelogram based on complaints of 
right flank pain in June 1997 reflect that it was normal with 
no evidence of obstructive uropathy.  

In June 1998 statements were received from lay persons 
reporting that since service the veteran had been troubled 
with skin problems, including tumor-like eruptions from his 
skin, headaches, loss of hair and blood in the urine.  

On VA general medical, genitourinary, and dermatologic 
examinations in July 1998, the veteran complained of 
hematuria and constant headaches since 1991.  There was no 
history of head trauma.  There was a diagnosis of headaches, 
perhaps related to alcohol abuse.  Other impressions included 
tinea involving the skin and hair follicles.  

VA clinical progress notes dated in July 1999 reflect that 
the veteran gave a history of a mass being shown by 
cystoscopy the previous month.  He also reported the history 
of prostatitis and that he was to undergo a surgical 
procedure shortly.  The veteran described a history of a red, 
raised pruritic rash with blisters.  Thick, cracking 
dystrophic toenails were demonstrated, bilaterally.  There 
was also a diagnosis of tension headaches.  

On VA examination for endocrine diseases in March 2000, the 
veteran noted that his hair was falling out.  However, his 
skin was normal in texture, as was his hair. The examiner 
opined that at present the veteran did not seem to have any 
frank disability related to his complaints.  

In connection with a March 2000 VA gastrointestinal 
examination, it was noted that the veteran complained of 
several vague genitourinary symptoms, including hematuria.  
He stated that this had only been going on since the Gulf 
War. The most recent urinalysis was negative.  On physical 
examination the veteran's abdomen was soft, nontender, not 
distended, with no masses or other abnormalities.  The 
assessment was that the veteran had some very vague 
nonspecific genitourinary complaints.  The examiner stated 
that physical examination, including his most recent set of 
laboratory studies, did not show anything abnormal.  

On VA dermatology examination in May 2000, a review of 
medical records and the claims file was completed.  The 
veteran reported that was in the Persian Gulf war and that 
beginning then he noted a rash that was on his buttocks, his 
back and his hands as well as in the groin area.  He stated 
that occasionally he would get a rash on his arms.  

Symptoms at the time of the examination included pruritus of 
lesions on the hands.  Previous treatment had included 
several topical antifungal treatments.  The examiner 
indicated it sounded as if the veteran took oral antifungal 
medication as well for this.  While the veteran was on this 
antifungal medication his skin condition cleared but after 
discontinuation of the medication, his skin condition 
promptly recurred.  

On the buttocks, lower back, the flanks and the groin area 
there were several annular and polycyclic scaly "red plaques 
with prominent active scaly border" noted.  On the hands, 
there were two excoriations on each thumb.  There was no rash 
noted on the arms.  The pubic region had a similar scaly 
plaque.  

The diagnosis was tinea corporis on the trunk, buttocks, 
back, flanks and groin area.    It was noted that the veteran 
stated that this condition began while he was in the Persian 
Gulf War.  

During a hearing at the RO in April 2000, the veteran 
testified that while in was in the Persian Gulf he 
experienced headaches and skin problems; that when he 
returned he sought treatment at the Fort Bragg clinic for 
blood in his urine and skin problems, including bumps on his 
body; and that he was treated with multiple types of 
ointments and creams.  He testified that in addition to 
seeking treatment during service he saw a private physician, 
Dr. H., after service.  The veteran testified that he 
subsequently received treatment from VA.    

Analysis

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from September 1990 to March 1991.  Based upon 
this evidence the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

At the outset of its discussion, the Board once again notes 
that most of the veteran's service medical records are not on 
file.  It appears from the October 15, 1991 entry that these 
records may have been misplaced by the service department.  
The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claims has been undertaken with 
this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

After having carefully considered the medical and other 
evidence of record, the Board concludes that one of the 
claimed disorders, a disorder producing hair loss, has not 
been medically demonstrated at any time, either in service or 
currently.  Indeed, as noted by the Board above a March 2000 
VA examiner specifically noted that although the veteran 
stated that his hair was falling out, after examination the 
examiner stated that the veteran's hair was normal in 
texture.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau 
and Gilpin, supra.  In the absence of a current disability, 
the veteran's claim of entitlement to service connection for 
hair loss may not be granted.    

With respect to the remaining four claimed disorders, each is 
shown in the medical records to be related to a diagnosed 
disease entity, namely tinea corporis, prostatitis and 
chronic vascular headaches.  In other words, none of the 
claimed disorders may be characterized as being the result of 
an undiagnosed illness because in each instance there is a 
diagnosis explaining the symptoms.  Service connection based 
on Gulf War service is therefore not warranted.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.
 
The Board observes in this connection that the medical 
evidence indicates that the claimed skin disorder and the 
claimed disorder producing lumps on the body are one and the 
same.  Although there are of record lay statements referring 
to "tumor like" skin eruptions, it is now well-settled that 
lay persons without medical training are not competent to 
opine on medical matters such as diagnosis of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159(a)(2) ["competent lay 
evidence" means any evidence not requiring specialized 
education, training or experience].
   
The Board has also reviewed the record in order to determine 
whether service connection may be granted on a direct basis.  

As noted above, in order to establish service connection for 
a claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).     

With respect to Hickson element (1), current disabilities in 
the form of tinea corporis, prostatitis and chronic vascular 
or tension headaches have been identified.  

With respect to Hickson element (2), in-service incurrence, 
as noted above many of the veteran's service medical records 
are missing through no fault of his.  The Board observes, 
however, that the veteran's October 15, 1991 separation 
physical examination and the veteran's self-report of his 
medical history are pertinently negative.  After having 
carefully considered the matter, the Board believes that 
under the circumstances presented in this case the Board will 
accept the veteran's  reports of in-service headaches and 
skin problems (see, e.g., his letter dated May 31, 1998 and 
the April 24, 2000 personal hearing, page 2).  It does not 
appear, however, that the veteran has indicated that he had 
blood in his urine during service.  The Board accordingly 
determines that Hickson element (2) has been satisfied with 
respect to the skin disorder and headaches.    

Turning to Hickson element (3), medical nexus, no health care 
provider has related a skin disorder blood in the urine, or 
headaches to the veteran's service.  
The Board notes that the March 2000 VA examiner was unable to 
relate the veteran's tinea corporis to his military service, 
despite being asked to do so.    
Not only have the veteran's headaches not been related to 
service by any examining or treating physician, but it was 
suggested by an examiner in July 1998 that the veteran's 
headaches were perhaps related to alcohol abuse.   

The Board further notes that continuity of symptomatology of  
a skin disorder and headaches is lacking in this case.  See 
38 C.F.R. § 3.303(b).  There is  
No record of treatment for a skin condition after service, 
and a skin condition was initially identified in 1998, 
coincident with the veteran's claim for VA disability 
compensation.  Regarding headaches, the fact that these were 
termed of one and one-half years duration in 1994 is clearly 
against a finding that they are related to service, which 
ended in 1991.  
  
To the extent that the veteran and lay witnesses are 
attempting to establish a relationship between the currently 
identified disabilities and the veteran's military service, 
as noted above they are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Because there is no medical evidence of a nexus between an 
in-service disease or injury and any current disabilities, 
Hickson element (3) has not been satisfied and the claim fail 
on that basis.  

In short, the medical evidence of record indicates that none 
of the claimed disorders may be properly characterized as 
being due to undiagnosed illness because there is a medical 
disorder causing the symptoms diagnosed in each instance. The 
Board finds that service connection cannot be granted on a 
direct basis because of a lack of current disability (hair 
loss); lack of in-service incurence (hair loss and blood in 
urine) and lack of medical nexus (all claimed disabilities).  
A preponderance of the evidence is therefore against the 
veteran's claims of entitlement to service connection for a 
skin disorder, a disorder producing lumps on the body, a 
disorder producing hair loss, a disorder producing blood in 
the urine, and a chronic headache disorder.  The benefits 
sought on appeal are therefore denied.


ORDER

Entitlement to service connection for a skin disorder, to 
include as claimed as a chronic disability due to undiagnosed 
illness, is denied.  

Entitlement to service connection for a disorder producing 
lumps on the body, to include as claimed as a chronic 
disability due to undiagnosed illness, is denied.  

Entitlement to service connection for hair loss, to include 
as claimed as a chronic disability due to undiagnosed 
illness, is denied.  

Entitlement to service connection for a disorder producing 
blood in the urine, to include as claimed as a chronic 
disability due to undiagnosed illness, is denied.  

Entitlement to service connection for headaches, to include 
as claimed as a chronic disability due to undiagnosed 
illness, is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

